On July 7, 1995, it was ordered, adjudged and decreed that the defendant shall receive the following sentence: 1. As to the crime of Attempted Deliberate Homicide, Montana Code Annotated 45-4-103 (1993) and 45-5-401 (1993), the defendant shall serve forty (40) years in the Montana State Prison; 2. As to the charge of Use of a Weapon in the commission of the crime of Attempted Deliberate Homicide, pursuant to Montana Code Annotated 46-18-221 (1993), the defendant shall serve an additional ten (10) years in the Montana State Prison which shall run consecutively; 3. As to the charge of Criminal Endangerment, Montana Code Annotated 45-5-207(1993), the defendant shall serve five (5) years in the Montana State Prison. This sentence shall be concurrent with the sentence for Attempted Deliberate Homicide; 4. As to the charge of Use of a Weapon, Montana Code Annotated 46-18-221(1993), the defendant shall *56serve an additional five (5) years in the Montana State Prison which shall run consecutively to Criminal Endangerment but concurrently with the Attempted Deliberate Homicide and additional dangerous weapon sentence for that offense; 5. The defendant shall be designated a dangerous offender pursuant to Montana Code Annotated 46-18-404 (1993); 6. The defendant shall receive 333 days credit for the time he spent incarcerated in the Toole County Department of Public Safety pursuant to Montana Code Annotated 46-18-403(1993).
DATED this 4th day of June, 1996.
On May 24,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se, but with the help of an interpreter. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 24th day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Rafael Nieto Torres and his interpreter for representing him in this matter.